IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                April 14, 2015 Session

 STATE OF TENNESSEE v. JEREMY SIMS and SHERRY BROOKSHIRE

                 Appeal from the Criminal Court for Shelby County
                   No. 1106350      James C. Beasley, Jr., Judge


            No. W2013-01253-CCA-R3-CD - Filed September 25, 2015
                        _____________________________

THOMAS T. WOODALL, P.J., concurring in results only.

       I respectfully concur in results only. I do so because the majority opinion, in the
section discussing Defendant Sims’ severance issue, fails to address the admissibility of
Defendant Sims’ unredacted statement pursuant to the “rule of completeness.” Tenn. R.
Evid. 106. As noted in the majority opinion, the trial court considered the rule of
completeness in its decision to admit the evidence. The majority opinion, in my view,
implies that Defendant Sims’ unredacted statement was inadmissible under any
circumstances in this particular case.

                                        ________________________________________
                                        THOMAS T. WOODALL, PRESIDING JUDGE




                                           1